Title: Saturday 29th 1780.
From: Adams, John Quincy
To: 


       This Morning we got up at about 7 o clock and at about half after seven we set away from VALENCIENNES. We were stopped a going out of the city by the excisemen but by the way of yesterday passed along. When we had got almost at the end of our post we were stopped again, but the same way and we passed along. But at the end of the post we were stopped and by the excisemen who belong to her Majesty the Empress Queen; we were searched and our trunk was plumbed. Her Majesty’s arms were stamped on a bit of Lead and put on to our trunk, which hinders our being stopped any more. We passed by MONS which is a city and a very pretty one. The Meadows all around it, the sheperds flocks, cattle feeding, the green orchards, made a beautiful prospect. In fine, I never saw a more beautiful one in my life; at about half after five we arrived at Bruxelles. Pappa went out to find Mr. Jennings but he was not at home. My pappa met Mrs. Izard in the street. At about eight o clock Mr. Jennings came to our lodgings (we lodge at L’hotel de L’lmperatrice) and stay’d some time after which he went away.
      